Marston, J.
We are of opinion that the Superintendent of Fisheries is not an officer within'the meaning of the Constitution and laws of this State ; that he is an employee of the Board, subject to their orders and directions, and that they have power to terminate at any time the contract relations existing between the Board and Superintendent. This is absolutely necessary to the efficiency of the work which the Board was created to perform, and any other view would render the Board to a great extent subservient to the will of the Superintendent. If there has been a breach of contract relator may have a claim for damages, but mandamus would not be the proper remedy.
It follows that the relief prayed for must be denied.
Graves, C. J. and Cooley, J. concurred.